 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10   ANNALIESE G. QUILLEN,                           Civil No. 2:20-cv-01542-RAJ
11            Plaintiff,
12
              vs.                                    [PROPOSED] ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.

16            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s
17
     decision in regard to Plaintiff’s application for child disability benefits and supplemental
18
     security income under Titles II and XVI of the Social Security Act be REVERSED and
19
     REMANDED to the Commissioner of Social Security for a new hearing and a new
20
     decision by an administrative law judge (ALJ). On remand, the ALJ will reweigh
21
     Plaintiff’s migraine complaints in assessing her residual functional capacity and proceed
22
     with the sequential evaluation, calling a vocational expert as necessary if the case
23

24   proceeds to step five.

     Page 1    PROPOSED ORDER - [2:20-CV-01542-RAJ]
 1
              Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28
 2
     U.S.C. § 2412, upon proper request to this Court.
 3
              DATED this 25th day of May, 2021.
 4

 5

 6                                                      A
 7                                                      The Honorable Richard A. Jones
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2   PROPOSED ORDER - [2:20-CV-01542-RAJ]
